Title: To George Washington from William Shippen, Jr., 25 January 1777
From: Shippen, William Jr.
To: Washington, George



[Philadelphia, c.25 January 1777]

That the sick of your army should be well taken care of is a point of the greatest consequence—The present establishment will not allow it, therefore I wrote to Congress on this subject some time agoe proposing an Arrangement which I flatter’d myself would answer all purposes—I am since inform’d your Excellency has full power to adopt any plan and appoint any officers you think proper, I therefore beg leave to trouble you with my opinion on this matter being fully persuaded this Department will put on the same Face of spirit that the others have since your excellencys new appointments. I would propose the continent to be divided into three Districts—A Middle extending from Hudsons river to Potowmac—A Southern from Potowmac to Charlestown & a Northern from Hudsons river to Quebec or Crown point. In each of these should be the following officers with the following pay.
An Inspector general (who may be Director general of the middle department) & have a right to see that all the other Directors do their duty & receive returns from them & he send them to your excellency, see that each department has his share of medicine & cloathing &c. wth such a salary as you may think proper.
A Director general to each @ 40/⅌ diem & 12 Rations.
Three sub directors @ 30/ & 6 Rations.
each of these to visit the Hospitals under their direction always once a week—all the above officers to be appointed by your excellency—& if I am so happy as to be thought proper for the place of Inspector & Director of the middle district I beg leave to desire you will indulge

me with Dr Cochran, Dr Potts & Dr T. Bond jr in as my sub directors, gentlemen I know to be possessd with great humanity industry, & knowledge of what is necessary for the sick soldiery.
Three senior Physicians & surgeons to the Hospital @ 30/ ⅌ Diem & 6 R.
Ten second Physicians & Surgeons @ 15/ & 4 R.
Twenty mates to each district @ 10/ & 3 R.
1 Apothecary Genl to Do @ 15/ & 3 R.
Three mates @ 7/6 & 2 R.
The physicians & Surgeons to be chosen by the several Directors general not before they have undergone a strict examination before at least three Directors. The mates to be chosen by the Physicians & surgeons, 7 attending their examination, & a majority approving.
Besides these; One quarter Master & Commissary to every 100 sick @ 10/ & 4 Rations
One Ward master to Do @ 7/6 & 3 R.
One Steward to Do @ 7/6 & 3 R.
One Matron to ditto @ 5/ & 2 R.
One Nurse to every 15 men @ 15/ a Week
One Store keeper to every 500 sick @ 10/ & 3 R.
One Clerk to Do @ 7/6 & 2 R.
One secretary to every District @ 15/ & 3 R.
One Physician or surgeon extrordinary to every army to see that the regimental Surgeons do their duty & to attend to general Officers & extraordinary events that may happen from time to time @ 30/ & 6. This officer to be appointed by the commander in chief; & may I take the Liberty to mention Dr McClurg for this place in the middle district—You know Sir he is a gentleman of eminent medical parts great Zeal for the american cause & great attention to business. What do you think of Dr Jones of New York for the post in the northern, and Dr Walter Jones of Virginia in the southern department, entirely independent of the Directors, & only controulable by & amenable to the commander in chief.
Each regiment to have a Surgeon to be appointed by the Directors of the hospital after an examination @ 12/6 & 4 R.
Two mates to be examined too @ 7/6 & 2 R.
One Quarter Mr Serjeant to see that the sick are carried to the most contiguous Hospital in proper time @ 5/ & 2 R.
Let there be also a flying Hospital to every army with a Surgeon @ 15/ 6
& 4 Mates @ 7/6 2
Let 2 or 3 or more Waggons loaded with Beds Medicines Instruments

& bandages &c. attend these to relieve those whose cases wont admit being moved to any general Hospital immediately after an Action &c.
As Drs Morgan & Stringer are dismissd the service by the Congress I am at a loss who to recommend—You know Sir the merits of Drs Foster, Warren Eustace, M. Knight & Adams who are the first on the list in that quarter as well as any body. I have thus unreservedly ventured to write to your Excellency on a matter of the highest moment & am sure whatever you do in it will have such sure marks of wisdom & judgment as will give entire satisfaction to all & whatever share you allot me I will be content with, & exert my utmost abilities to execute to your & the poor sick Soldierys satisfaction. I have the honor to be Your Excellencys very affecte & humbe Servt

W. Shippen Jr


I found a great number of your troops here in a miserable situation, which I have the pleasure to inform you are now in a comfortable situation. The smallpox rases & it is the opinion of the committee of Congress & the generals that inoculation should take place immediately in such a manner as that those who pass & repass hereafter, may not be liable to recieve the infection unless circumstances may make it proper. It is 3 to 1 that all in town have taken the infection & will carry it to the Army unless inoculated.


W. Sn
